DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 January 2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of a ceramic material in the reply filed on 10 April 2018 and the telephone conversation of 29 May 2018 is acknowledged. See the Office communication of 5 June 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims have been amended to now recite a method for manufacturing an electrostatic chuck for supporting a semiconductor substrate during processing where the electrostatic chuck includes a plurality of plasma arrestors.  The method requires using a 3-D printer to manufacture a plasma arrestor of the plurality of plasma arrestors.  The claims also now specify a step of arranging the plasma arrestor in an opening in the electrostatic chuck such that the plasma arrestor provides fluid communication between a first gas flow channel in a baseplate of the electrostatic chuck and a second gas flow channel in a ceramic body of the electrostatic chuck.
In support of the amendments to the claims applicant relies on Figure 1 and the corresponding specification description (see response p. 6).
A review of Figure 1 shows a depiction of an electrostatic chuck including an arrestor identified as “Prior Art” (spec. ¶ [0017]), and the specification description of Figure 1 is directed to Background (see ¶¶ [0002] – [0007]).  As seen in the Figure and as described in the specification, this arrestor is made of a sintered porous material (¶ [0007]).  There is no 
The specification also fails to disclose a step of arranging a plasma arrestor made by the 3-D printer in an opening in the electrostatic chuck such that the plasma arrestor provides fluid communication between a first gas flow channel in a baseplate of the electrostatic chuck and a second gas flow channel in a ceramic body of the electrostatic chuck.  The depicted combination of electrostatic chuck and single arrestor are directed to an arrestor having a porous ceramic material, not a plasma arrestor having the specified flow channels where the arrestor is made by the 3D printing process.  There is also no disclosure of this step of “arranging” or if arranging the arrestor so the arrestors gas flow channels of the arrestor and electrostatic chuck provide fluid communication in the manner claimed.
The specification also does not disclose a method of making an electrostatic chuck in general or specifically an electrostatic chuck where a plurality of plasma arrestors are part of an electrostatic chuck fabrication process and where a  (e.g., one) plasma arrestor is made by the 3-D printer in the manner disclosed.  As seen in Figure 1 the depicted chuck has specific component, such as base plate 70, cooling channels 72 and 74, intermediate plate 76 with openings 82 and 84 and gas flow channel 56.  There is no description of how to make an electrostatic chuck in the specification or claims noting the specific structures present and the relationship of these components to each other, specifically for a plasma arrestor made by the claimed process where fluid communication with the respective gas flow channels.
The passage relied upon as providing written description of the invention fails to disclose a method of making an electrostatic chuck, does not disclose a method of making an electrostatic chuck where the chuck providing the fluid communication as claimed, does not disclose an electrostatic chuck for supporting a semiconductor substrate during processing where the electrostatic chuck includes a plurality of plasma arrestors arranged in the chuck, and, overall, fails to describe the claimed method of making an electrostatic chuck as presented.  The claims as now presented are new matter because they are not described by the specification as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those steps that make an electrostatic chuck.  The instant claims are directed to the method of making a plasma arrestor and then a step of arranging the produced plasma arrestor in an opening of the electrostatic chuck.  The claims do not present any steps that carry out the intended use of the method, specifically manufacturing an electrostatic chuck for supporting a semiconductor substrate where the electrostatic chuck contains a plurality of plasma arrestors.  As seen in Figure 1 the electrostatic chuck has significant components and structure, but the claim fails to disclose how to make the chuck having the plasma arrestor.  Because the method does not carry out the essential steps necessary to make an electrostatic chuck into which the plasma arrestor is “arranged” the claims are indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            3 May 2021